Citation Nr: 0119086	
Decision Date: 07/23/01    Archive Date: 07/31/01

DOCKET NO.  99-08 887A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
sinusitis.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Eric S. Leboff, Associate Counsel


INTRODUCTION

The veteran had active service from March 1950 until August 
1952.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a February 1998 rating decision of the 
Department of Veterans Affairs (VA), Regional Office in 
Lincoln, Nebraska (RO), which denied the benefit sought on 
appeal.  


FINDINGS OF FACT

1.  In an unappealed February 1959 rating decision, the RO 
denied service connection for sinusitis.  

2.  The evidence added to the record subsequent to the 
February 1959 rating decision, when viewed in the context of 
the entire record, is not so significant that it must be 
considered in order to fairly decide the merits of the claim.


CONCLUSIONS OF LAW

1.  The RO's February 1959 decision denying entitlement to 
service connection for sinusitis is final.  38 U.S.C.A. § 
7105 (West 1991); 38 C.F.R. §§ 20.302, 20.1103 (2000).  

2.  The evidence received subsequent to the RO's February 
1959 denial is not new and material, and therefore the 
requirements to reopen a claim of entitlement to service 
connection for sinusitis have not been met.  38 U.S.C.A. 
§§ 5108, 7104 (West 1991); 38 C.F.R. § 3.156 (2000). 



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran essentially requests that the Board reopen his 
claim of entitlement to service connection for sinusitis on 
the basis that he has submitted new and material evidence.  
The Board observes that the veteran's claim of service 
connection for this disorder was first considered and denied 
by the RO in a February 1959 rating decision.  The veteran 
was notified of that decision and of his appellate rights by 
VA letter also dated in February 1959, but he did not appeal 
the decision, and it became final.  See 38 U.S.C.A. 
§ 7105(a)(c).  In August 1997, the veteran submitted a 
request to reopen his claim for service connection for 
sinusitis.  

According to the law, if new and material evidence is 
presented or secured with respect to a claim that has been 
finally disallowed, the claim shall be reopened and reviewed.  
See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156 (2000).  When a 
veteran seeks to reopen a final decision, the first inquiry 
is whether the evidence presented or secured since the last 
final disallowance of the claim is "new and material."  
Under 38 C.F.R. § 3.156(a), new and material evidence is 
defined as evidence not previously submitted which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with the evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a); see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998).  When determining whether the claim should be 
reopened, the credibility of the newly submitted evidence is 
presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  In 
order for evidence to be sufficient to reopen a previously 
disallowed claim, it must be both new and material.  If the 
evidence is new, but not material, the inquiry ends and the 
claim cannot be reopened.  See Smith v. West, 12 Vet. App. 
312, 314 (1999).

If it is determined that new and material evidence has been 
submitted, the claim must be reopened.  The VA may then 
proceed to evaluate the merits of the claim on the basis of 
all evidence of record, but only after ensuring that the duty 
to assist the veteran in developing the facts necessary for 
his claim has been satisfied.  See Elkins v. West, 12 Vet. 
App. 209 (1999), but see Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000)(eliminates 
the concept of a well-grounded claim).

During the pendency of this appeal there was a significant 
change in the law pertaining to veteran's benefits.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), which redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  While the VCAA 
does not serve as a basis to reopen a claim (unless new and 
material evidence is presented), the law does include an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
The Board finds that the RO has informed the veteran of the 
evidence needed both to reopen his claim and to establish 
service connection.  Additionally, the veteran's service 
medical records are associated with the claims file, and the 
veteran has been afforded a hearing in connection with his 
claim.  The RO has also obtained the veteran's VA medical 
records, and some records from his private physician, Dr. 
Weston.  At the hearing, the veteran reported being treated 
by other private doctors, but noted that there were no 
records of treatment for the disorder at issue.  Upon denial 
of the claim, the veteran was issued a Supplemental Statement 
of the Case in July 1999 that stated the basis for denial and 
set forth the evidence necessary to substantiate the claim.  
Under these circumstances, the Board finds that the 
requirements under the VCAA have been satisfied, and this 
case is ready for appellate review.

As noted earlier, the veteran claims he is entitled to 
service connection for sinusitis, which had its onset during 
active service.  Service connection means that the facts, 
shown by the evidence, establish that a particular injury or 
disease resulting in disability was incurred in the line of 
duty in the active military service or, if pre-existing such 
service, was aggravated during service.  See generally 38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection 
may also be granted for any disease or disorder diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  See 38 C.F.R. § 3.303(d).  

The RO's February 1959 denial of service connection for 
sinusitis was predicated on two factors.  First, the RO noted 
that although the veteran was treated for an acute case of 
sinusitis during service, his separation examination was 
negative for sinusitis.  Moreover, the RO found that there 
was no evidence demonstrating a continuity of a sinus 
condition since the veteran's discharge from service in 
August 1952.  

The evidence associated with the claims file subsequent to 
the February 1959 ratings denial includes examinations and 
treatment reports dated from February 1996 to October 1997, 
from the VA medical center in Lincoln, Nebraska.  In these 
reports the veteran complained of a history of sinus 
problems.  The file also contained some records from private 
physicians.  The documentation from the veteran's private 
treatment did not indicate the identity of the physician.  In 
a letter to the VA dated October 1997, the veteran identified 
the private medical records as relating to his treatment with 
a "Dr. Weston."  No elaboration on Dr. Weston's credentials 
or type of practice was found in the file.  

The newly associated evidence also includes the reports of a 
VA examination conducted in October 1997.  At this 
examination, the physician observed mild tenderness with deep 
palpation over the frontal and maxillary sinuses bilaterally.  
The veteran was diagnosed at this examination with a 
"history of rhinitis and sinusitis, in remission."   

In addition to the medical records and treatment reports 
described above, the file also contains a transcript of a 
June 1999 RO hearing.  At that hearing, the veteran testified 
that he had experienced sinus problems after leaving the 
service.  He further stated that he relieved his discomfort 
with over-the-counter medications instead of consulting a 
doctor for his sinus disorder.  At this hearing he also 
stated that his exit examination was rushed due to some 
confusion as to when he was to be relieved of service.  
Finally, he stated that he was under the mistaken belief that 
his service records had been destroyed in a fire, and this 
was the reason that he had delayed in collecting his records 
to reopen his claim. 

Based on the foregoing evidence, the Board finds that new and 
material evidence sufficient to reopen the veteran's claim 
for entitlement to service connection for sinusitis has not 
been submitted.  The evidence missing at the time of the 
February 1959 rating decision was evidence of a current 
diagnosis of a sinus disorder, or evidence of continuous 
treatment for a sinus disorder since service separation.  The 
record still does not contain such evidence.  

The evidence added to the record subsequent to the February 
1959 final rating decision may be "new," in that it was not 
previously of record.  However, such evidence is essentially 
cumulative or redundant of evidence of record at the time of 
the February 1959 rating decision, in that the evidence 
previously of record showed a history of sinusitis, but no 
current symptoms.  The evidence associated with the claims 
file since the February 1959 rating decision reflects the 
same findings.  While the "new" evidence may present a 
fuller picture as to the veteran's contentions, there is 
still no documented evidence of continuous treatment for 
sinusitis since service, and more significantly, there is no 
current diagnosis of sinusitis.  At most, the veteran has 
been diagnosed with a history of sinusitis, in remission.  
Therefore, the Board finds that the "new" evidence is not 
material, such that it is not so significant such that it 
must be considered in order to fairly decide the merits of 
the claim.  38 C.F.R. § 3.156(a).  

In reaching this determination, the Board does not question 
the credibility of the veteran's contentions and testimony.  
However, his statements alone are not sufficient to provide 
evidence of a current medical diagnosis of sinusitis (the 
basis for the prior final denial), and thus, are not 
sufficient to reopen his claim.  See Moray v. Brown, 5 Vet. 
App. 211, 214 (1995) (holding that where resolution of an 
issue turns on a medical matter, lay evidence, even if 
considered "new," may not serve as a predicate to reopen a 
previously denied claim).  In short, the Board concludes that 
no new and material evidence has not been presented to reopen 
the previously disallowed claim for service connection for 
sinusitis, and the appeal is denied.


ORDER

New and material evidence not having been submitted to reopen 
a claim for entitlement to service connection for sinusitis, 
the appeal is denied.   



		
	L. H. ESKENAZI
	Acting Member, Board of Veterans' Appeals



 

